Judgment, Supreme Court, New York County (Jay Gold, J.), rendered December 9, 1988, convicting defendant, after jury trial, of robbery in the second degree (Penal Law § 160.10 [2] [a]) and tampering with a witness in the third degree (Penal Law §215.11 [1]) and sentencing him, as a second violent felony offender, to consecutive terms of imprisonment of from 5 to 10 years and 2 to 4 years, respectively, unanimously affirmed.
Any error by the prosecutor in eliciting from the police officer, on the People’s direct case, that defendant had made no mention, at the time of his arrest, that moneys allegedly *681stolen from complainant arose out of a drug transaction, rather than a robbery (People v De George, 73 NY2d 614, 620-621), was not preserved for review pursuant to CPL 470.05 (2). The unchallenged testimony of complainant was corroborated by defendant’s offer to return complainant’s money in exchange for complainant’s dropping of the charges, defendant’s flight and the observation of the arresting police officer, of facial injuries suffered by complainant during the robbery.
Defendant’s challenges to the propriety of several of the prosecutor’s summation remarks were, save one, unpreserved for review. Were we to reach those comments we would find them responsive to defense counsel’s summation (see, People v Galloway, 54 NY2d 396), as we do the preserved objection which was addressed by the trial court.
Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.